Per Curiam.

Hayworth purchased of William and James HawHns, land “¿hat had been devised to William, *437James, and Eli Hawkins, giving Ms notes for the purchase money, and receiving a "bond for a deed at a future day. Suit on the first note.
Q. S. Orth and J. A. Stein, for the appellant.
H. W. Chase and J. A. Wilstach, for the appellees.
The contract of sale was legal, and might be fulfilled; because William, and James might procure from Eli, or Ms heirs, the interest of Eli, or cause him or them to unite in the deed of conveyance, when the time should arrive for it to he made.
As to the construction of the will m the case, we refer to, and approve of, the decisions in the cases of Jones v. Miller, 13 Ind. 337; Miller v. Keegan, 14 id. 502; and Griffin et al. v. Lynch et al., 16 id. 396. See, also, on this point, Hall v. Priest, 6 Gray’s (Mass.) Rep. 18.
The judgment is affirmed, with 1 per cent, damages and costs.